Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 2, 2022

                                      No. 04-22-00733-CV

                      B. Andrew GAME DMD, LLC and Bryan A. Game,
                                      Appellants

                                                 v.

                              BREAKAWAY PRACTICE, LLC,
                                      Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI06878
                       Honorable Cathleen M. Stryker, Judge Presiding


                          CORRECTED ORDER

        The reporter’s record was due on December 1, 2022. See TEX. R. APP. P. 35.1(c). On the
due date, court reporter Mary Scopas advised this court that Appellant has not yet paid for the
record.
        We order Appellant to provide written proof to this court within TEN DAYS of the date
of this order that (1) the reporter’s record has been requested and arrangements have been made
to pay the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant must file a brief with
this court within THIRTY DAYS after the clerk’s record is filed, and the court will only
“consider and decide those issues or points [raised in Appellant’s brief] that do not require a
reporter’s record for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due THIRTY
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court